Citation Nr: 9915411	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  96-37 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for swelling and 
painful joints, to include rheumatoid arthritis, as due to an 
undiagnosed illness.

2.  Entitlement to service connection for right median 
neuropathy as due to an undiagnosed illness.

3.  Entitlement to service connection for hot and cold 
flashes with profuse sweating as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1981 to September 
1992, during which time he served in the Persian Gulf theater 
from October 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the veteran's claims of entitlement to 
service connection for swelling and painful joints, right 
median neuropathy, and hot and cold flashes with profuse 
sweating, each claimed to be due to an undiagnosed illness.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
whether service connection is warranted for swelling and 
painful joints, to include rheumatoid arthritis; right median 
neuropathy; and hot and cold flashes with profuse sweating.  
While the Board regrets the delay associated with this 
remand, this action is necessary to ensure that the veteran's 
claims are fairly adjudicated. 

Generally, any pertinent evidence that is accepted by the 
Board must be referred to the RO for review and preparation 
of a supplemental statement of the case, unless the veteran 
waives this procedural right.  See 38 C.F.R. § 20.1304(c) 
(1998).  This procedural requirement has not been met in this 
case.  The veteran has submitted additional evidence in 
support of his claims that has not been considered by the RO.  
This evidence consists of an April 1996 letter from James A. 
Engelbrecht, Jr., M.D., which indicates that the veteran's 
current rheumatoid arthritis is a separate and distinct 
disability from his juvenile rheumatoid arthritis which 
existed prior to service.  Dr. Engelbrecht also opined that 
this condition had its onset in service.  A statement was 
submitted with this letter in which the veteran indicated 
that he did not waive his right to have this evidence 
initially considered by the RO.  Therefore, this case must be 
remanded in accordance with 38 C.F.R. § 19.31 (1998) and 
20.1304(c).  See also 38 C.F.R. § 19.9 (1998).

Therefore, in order to give the veteran every consideration 
with respect to the 
present appeal, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, this case 
is REMANDED for the following action:

The RO should review the evidence 
submitted by the veteran subsequent to 
the issuance of the March 1998 
supplemental statement of the case and 
adjudicate whether service connection is 
warranted for swelling and painful 
joints, to include rheumatoid arthritis; 
right median neuropathy; and hot and cold 
flashes with profuse sweating.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case which addresses this evidence, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



